UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7057


CURTIS WRIGHT,

                 Plaintiff - Appellant,

          v.


FRANK SIZER, Former Division of Corrections Commissioner; THOMAS
R. CORCORAN, Former Warden of Maryland Correctional Adjustment
Center; SEWELL B. SMITH, Former Warden of Maryland Correctional
Adjustment Center; WILLIAM WILLIAMS, Former Warden of Maryland
Correctional   Adjustment   Center,   and   Maryland  House   of
Correction; L. DOTSON, My knowledge of him being Warden of
Maryland Correctional Adjustment Center on 8/24/04; MATT ABOTT;
MS. BROWN, Counselor at Maryland House of Corrections; JOHN DOE,
Warden of Maryland House of Correction to my knowledge during
the month of August 2006,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-03078-WDQ)


Submitted:   February 28, 2008             Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Wright, Appellant Pro Se.   Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Curtis Wright appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Wright v. Sizer,

No. 1:06-cv-03078-WDQ (D. Md. July 2, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                           AFFIRMED




                              - 2 -